This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0424

                      In the Matter of the Welfare of: F. C. R., Child

                                Filed November 14, 2016
                                       Affirmed
                                    Halbrooks, Judge


                             Kandiyohi County District Court
                          File Nos. 34-JV-15-285, 34-JV-15-310

John E. Mack, Mack & Daby, New London, Minnesota (for appellant F. C. R.)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Shane D. Baker, Kandiyohi County Attorney, Stephen J. Wentzell, First Assistant County
Attorney, Willmar, Minnesota (for respondent State of Minnesota)

       Considered and decided by Reilly, Presiding Judge; Halbrooks, Judge; and

Johnson, Judge.

                         UNPUBLISHED OPINION

HALBROOKS, Judge

       Appellant challenges the district court’s decision to certify him to stand trial as an

adult, arguing that the district court abused its discretion by failing to grant him extended

jurisdiction juvenile (EJJ) status. We affirm.
                                          FACTS

      Between May 2015 and November 2015, victims of five separate theft incidents

reported that their firearms had been stolen. One of the firearms was a duty rifle removed

from a Minnesota State Trooper vehicle.

      In October 2015, a group of four armed individuals simultaneously robbed a

convenience store and attached liquor store. The convenience store cashier surrendered

$1,340.60 to the group.      After the robbery, in a vacant field near Willmar, law

enforcement discovered an empty cash drawer, clothing that matched the cashier’s

descriptions of the robbers’ clothing, and a Walmart receipt for ammunition, dated

approximately four hours before the time of the robbery. Security footage confirmed that

appellant F.C.R. was in Walmart at the time reflected on the receipt. F.C.R., born on

February 14, 1998, was 17 years old at the time of the offenses.

      Through subsequent investigation, law enforcement learned that F.C.R.

(1) provided the firearms used in the robbery, (2) possessed a loaded firearm during the

robbery, (3) did the talking and demanded money from the cashier, and (4) forced at least

one other person in the group to participate in the robbery by threatening him with a

firearm. Prior to the robbery, F.C.R. told the group “that he would shoot any police who

showed up.” Law enforcement also learned that F.C.R. buried the firearms used in the

robbery near a trailer park in Kandiyohi County and that he told at least one member of

the group that he had personally stolen a rifle from a Minnesota State Trooper vehicle.

Law enforcement recovered seven firearms buried near the trailer park.         All seven




                                            2
firearms matched the serial numbers or descriptions of firearms that were reported stolen

earlier that year, including the Minnesota State Trooper rifle.

       F.C.R. was charged in two separate juvenile-delinquency petitions. The first

petition charged F.C.R. with first-degree aggravated robbery and second-degree assault

with a dangerous weapon. The second petition charged F.C.R. with five counts of

receiving stolen property. In both petitions, the state moved the district court to certify

F.C.R. as an adult. Kandiyohi County Community Corrections Probation Officer John

Petron prepared a certification study for each petition, recommending that F.C.R. remain

in the juvenile system under EJJ status.

       The district court held separate certification hearings with respect to the

aggravated-robbery delinquency petition and the receiving-stolen-property delinquency

petition. At both hearings, Petron recommended that F.C.R. remain in EJJ status because

his prior history was minor and he had done well in his current programming. F.C.R.’s

aunt and two cousins testified that he was a good person and that they intended to be his

support system during rehabilitation. But his aunt also testified that he had previously

lived with her, and she was unaware that he used drugs, concealed firearms, or committed

a robbery.

       The district court presumes that the facts and charges in a delinquency petition are

true for the purposes of adult certification. In re Welfare of J.H., 844 N.W.2d 28, 38

(Minn. 2014). The district court certified F.C.R. as an adult on both petitions. It

determined that F.C.R. failed to rebut the presumption of certification in the robbery




                                             3
charge and that the state met its burden of proving that public safety would not be served

by retaining the receiving-stolen-property charge in juvenile court. This appeal follows.

                                     DECISION

       F.C.R. argues that the district court erred by failing to grant him EJJ status on both

delinquency petitions. We review a district court’s determination to certify a child as an

adult for an abuse of discretion and examine the record in the light most favorable to the

district court’s determinations. Id. at 34-35. A district court’s determination that public

safety would be served by adult certification is not disturbed absent clear error. In re

Welfare of N.J.S., 753 N.W.2d 704, 710 (Minn. 2008). A district court clearly erred if

“there is no reasonable evidence to support the finding or when an appellate court is left

with the definite and firm conviction that a mistake occurred.” J.H., 844 N.W.2d at 35

(quotation omitted).

                                             I.

       F.C.R. first contends that the district court should treat him as a juvenile in an EJJ

proceeding for his aggravated-robbery delinquency petition.             The district court

determined that F.C.R. did not meet his burden to overcome the presumption to certify

him as an adult.

       In juvenile-delinquency proceedings, adult certification is presumed if:

                     (1) the child was 16 or 17 years old at the time of the
              offense; and
                     (2) the delinquency petition alleges that the child
              committed an offense that would result in a presumptive
              commitment to prison under the Sentencing Guidelines and
              applicable statutes, or that the child committed any felony



                                             4
              offense while using, whether by brandishing, displaying,
              threatening with, or otherwise employing, a firearm.

Minn. Stat. § 260B.125, subd. 3 (2014). The child bears the burden of rebutting this

presumption “by demonstrating by clear and convincing evidence that retaining the

proceeding in the juvenile court serves public safety.” Id. While F.C.R. asserted a

public-safety argument, he did not construct an argument that rebutted the presumption of

adult certification by clear and convincing evidence.

       Here, the district court correctly concluded that adult certification is presumed

because F.C.R. was 17 years old at the time of the offense and, if convicted, would face a

presumptive prison commitment. Because F.C.R. fails to demonstrate how the district

court abused its discretion when it determined that public safety does not favor EJJ, we

conclude that the district court did not clearly err by certifying F.C.R. as an adult for his

aggravated-robbery petition.

                                             II.

       F.C.R. also challenges the district court’s order certifying him as an adult on his

receiving-stolen-property delinquency petition, arguing that he would not have been

certified on this petition if he was not simultaneously certified as an adult with respect to

the aggravated-robbery petition.

       A district court can only certify a juvenile as an adult, absent the presumption, if

the state demonstrates

              by clear and convincing evidence that retaining the
              proceeding in the juvenile court does not serve public safety.
              If the court finds that the prosecutor has not demonstrated by
              clear and convincing evidence that retaining the proceeding in


                                             5
              juvenile court does not serve public safety, the court shall
              retain the proceeding in juvenile court.

Minn. Stat. § 260B.125, subd. 2(6)(ii) (2014). The district court considers the following

public-safety factors in its determination:

                     (1) the seriousness of the alleged offense in terms of
              community protection, including the existence of any
              aggravating factors recognized by the Sentencing Guidelines,
              the use of a firearm, and the impact on any victim;
                     (2) the culpability of the child in committing the
              alleged offense, including the level of the child’s participation
              in planning and carrying out the offense and the existence of
              any mitigating factors recognized by the Sentencing
              Guidelines;
                     (3) the child’s prior record of delinquency;
                     (4) the child’s programming history, including the
              child’s past willingness to participate meaningfully in
              available programming;
                     (5) the adequacy of the punishment or programming
              available in the juvenile justice system; and
                     (6) the dispositional options available for the child.

Id., subd. 4 (2014). “In considering these factors, the court shall give greater weight to

the seriousness of the alleged offense and the child’s prior record of delinquency than to

the other factors . . . .” Id. District courts “have the discretion to weigh the[se] factors in

the context they are presented.” J.H., 844 N.W.2d at 37 (quotation omitted). But they

must “give greater weight to [the seriousness of the offense and the prior record of

delinquency] than the other factors listed in the statute . . . [and] identify the statutory

basis upon which it relied.” Id. at 36-37. Here, the district court stated the statutory basis

upon which it relied and concluded that the state met its burden of proving that public

safety favors adult certification over EJJ because the charged offenses are particularly




                                              6
serious in nature, F.C.R. is highly culpable, and he would be subjected to inadequate

supervision and programming in EJJ status.

       The district court concluded that F.C.R. was highly culpable because he concealed

the firearms and claimed responsibility for stealing a rifle from a Minnesota State

Trooper vehicle.     The district court stated that F.C.R.’s minimal prior record of

delinquency and successful participation in programming weigh in favor of EJJ but noted

that, without structure or supervision, it had concerns about F.C.R.’s rehabilitation. The

district court determined that dispositional options and the inadequacy of programming

for him in EJJ weighed in favor of adult certification because, under adult prosecution,

the district court could retain supervision for up to 20 years.

       F.C.R. argues the district court abused its discretion by determining that the

seriousness of his offenses favored adult certification because this court has concluded

that EJJ was appropriate in matters with underlying offenses that were at least as serious,

if not more serious, than his offenses. Generally, adult certification involves violent

crimes against a person. In re Welfare of H.S.H., 609 N.W.2d 259, 262 (Minn. App.

2000). But we have also concluded that adult certification is proper for some nonviolent

crimes. Id.

       Here, the district court determined that the extreme seriousness of the offenses

weigh strongly in favor of adult certification based on the number of firearms possessed

(which were acquired through five separate thefts), F.C.R.’s direct knowledge that one

firearm was stolen from a Minnesota State Trooper vehicle, and F.C.R.’s decision to

retain the firearms rather than sell them, suggesting a plan to use them in the future.


                                              7
Because the district court carefully considered the underlying circumstances of these

offenses, we conclude that the district court’s determination that the seriousness of the

offense favors adult certification was within its broad discretion.

       Reasonable evidence supports the district court’s findings on both the aggravated-

robbery delinquency petition and the receiving-stolen-property delinquency petition.

Although receiving stolen property is a nonviolent offense, the district court applied the

correct statutory analysis and thoroughly explained its determination that granting F.C.R.

EJJ status would not serve public safety.

       Affirmed.




                                              8